PER CURIAM.
In these consolidated appeals appellants seek reversal of the judgments entered against them in actions arising out of a collision of automobiles in which appellees sustained injuries and were awarded money damages by the jury.
It is appellants’ contention that the trial court abused its discretion in denying the third-party defendant a three minute rebuttal argument at the close of plaintiffs’ final argument.
It is elementary that trial judges must be given broad latitude in the control of causes before them, particularly jury cases. No abuse of discretion has been demonstrated. Therefore, the judgments appealed are affirmed. Duran v. Neff, 366 So.2d 169 (Fla. 3d DCA 1979).
Affirmed.